                                           Case 3:19-cv-07968-SK Document 22 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAFAEL ARROYO, JR.,                               Case No. 19-cv-07968-SK
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL FOR
                                   9             v.                                        FAILURE TO PROSECUTE
                                  10     REGENCY CENTERS, L.P., et al.,
                                                                                           Regarding Docket No. 21
                                  11                    Defendants.

                                  12          On November 3, 2020, the Court Ordered Plaintiff to show cause why this case should not
Northern District of California
 United States District Court




                                  13   be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff’s

                                  14   response was due by November 13, 2020. The Court admonished Plaintiff that if he failed to file a

                                  15   response to this Order to Show Cause by November 13, 2020, the Court would dismiss this action

                                  16   without further notice. The deadline has passed, and Plaintiff has not filed any response.

                                  17   Therefore, the Court HEREBY DISMISSES this action for failure to prosecute.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 23, 2020

                                  20                                                   ______________________________________
                                                                                       SALLIE KIM
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
